DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recites the limitation "the lower bracket".  There is insufficient antecedent basis for this limitation in these claim. The examiner notes that it appears the claims should recite --the lower jacket-- instead and the claims have been examined as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 13, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (WO2021/049803A1).
	With respect to claim 1, Park discloses a steering column assembly, comprising: a steering column extending along a longitudinal axis between a first end and a second end and having a hand 
	With respect to claim 2, wherein the lower jacket further includes a shaft (112) extending to the rotational output (Figs 1-3).
	With respect to claim 3, wherein axial movement of the lower jacket is translated to the shaft (Fig 7).
	With respect to claim 6, wherein the at least one longitudinal actuator (136) includes exactly one longitudinal actuator.
	With respect to claim 7, wherein the lower jacket is an outer jacket defining a bore that telescopically receives the upper jacket (Figs 1-3).
	With respect to claim 8, wherein the at least one longitudinal actuator connects to the upper jacket through a window in the lower jacket (Fig 2).
	With respect to claim 13, further including a rake bracket assembly that facilitates rake movement of the steering column about a pivot axis that is transverse to the longitudinal axis ([0077-0083] of attached translation).
	With respect to claims 14 and 17-20, the invention discussed above meets the limitations.

Allowable Subject Matter
Claims 4, 5, 9-12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/28/2021